Case 2:15-cv-06633-CAS-SS Document 409-4 Filed 04/10/19 Page 1 of 10 Page ID
                                 #:10686




                  EXHIBIT AA
Case 2:15-cv-06633-CAS-SS Document 409-4 Filed 04/10/19 Page 2 of 10 Page ID
                                 #:10687
                              Frymi Biedak



                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



            THE WIMBLEDON FUND, SPC (CLASS     )
            TT),                               )
                                               )
                               PLAINTIFFS,     )
                                               )
                  VS.                          ) CASE NO.
                                               ) 2:15-CV-6633-CAS-ASJWX
                                               )
            GRAYBOX LLC; INTEGRATED            )
            ADMINISTRATION; EUGENE SCHER, AS   )
            TRUSTEE OF BERGSTEIN TRUST; AND    )
            CASCADE TECHNOLOGIES CORP.,        )
                                               )
                               DEFENDANTS.     )
            ___________________________________)




                      VIDEOTAPED DEPOSITION OF FRYMI BIEDAK

                                       TAKEN ON

                               MONDAY, MARCH 25, 2019




            Sandra Mitchell
            C.S.R. 12553




         eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-4 Filed 04/10/19 Page 3 of 10 Page ID
                                    #:10688
                                      Frymi Biedak

                                                                            Page 93
12:05:58    1                MR. WALKER:    Sir?

            2                MR. WIECHERT:     An hour or you want to do less?

            3                MR. WALKER:     I was going to go through one more

            4     exhibit.    She said she'd go through one more.

12:06:02    5                MR. WIECHERT:    Oh, I'm sorry.     Okay.

            6     BY MR. WALKER:

            7         Q      Ma'am, let me hand you what's been marked as

            8     Exhibit 11.

            9                       (Exhibit 11 was marked for

12:06:14 10                     identification by the Court Reporter

           11                       and is attached hereto.)

           12     BY MR. WALKER:

           13         Q      Does Exhibit 11 appear to be checks drawn on

           14     the Swartz IP Services Group, Inc., account?

12:06:33 15           A      Yes.

           16         Q      Okay.    Now, the first check is dated

           17     December 9, 2011; correct?         On the first page of

           18     Exhibit 11?

           19         A      Yes.

12:06:44 20           Q      Okay.    And that check was payable to cash?

           21         A      Yes.

           22         Q      For $6,000?

           23         A      Yes.

           24         Q      And I take it that was a counter check?

12:06:58 25           A      When you say co- -- what other checks are


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-4 Filed 04/10/19 Page 4 of 10 Page ID
                                    #:10689
                                   Frymi Biedak

                                                                         Page 94
12:07:00    1     there?

            2         Q    Well, in other words, the check that we see for

            3     $6,000 payable to cash dated December 9, 2011, was not

            4     on a check that had the Swartz IP name or address

12:07:16    5     printed on it?

            6         A    It must have been maybe a temporary check.

            7         Q    Okay.     So was this one of the first checks that

            8     was cashed on the Swartz IP account?

            9         A    It's didn't have access to the Swartz.        I

12:07:26 10       didn't keep a spreadsheet on the Swartz IP account, as I

           11     said before.

           12         Q    Okay.     Who had access to the Swartz IP bank

           13     account at this time?

           14         A    I -- not me.

12:07:39 15           Q    Okay.   Was there a reason that you were not

           16     provided access to the Swartz IP bank account?

           17         A    I -- I don't know why, but -- and I never

           18     asked.

           19         Q    And is that signature one that you recognize of

12:07:54 20       David Bergstein?

           21         A    Yes.

           22         Q    Okay.

           23         A    But that's his signature.

           24         Q    That's his actual signature?

12:08:00 25           A    Yes.


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-4 Filed 04/10/19 Page 5 of 10 Page ID
                                    #:10690
                                     Frymi Biedak

                                                                         Page 95
12:08:01    1         Q      Okay.   Going to the next page, is that also --

            2     now we see it's a printed check, 1026, dated July 2,

            3     2012; correct?

            4         A       July 2.   Yes.

12:08:14    5         Q      And now we see it's a printed check for Swartz

            6     IP Services Group, Inc., at the 2425 Colorado Avenue,

            7     Suite B205, address in Santa Monica, California;

            8     correct?

            9         A       Yes.

12:08:28 10           Q      And who is Che Sheng?

           11         A       I don't know.

           12         Q       Have -- had you ever heard of that name in the

           13     context of Mr. Bergstein or Mr. Jam?

           14         A       No.

12:08:40 15           Q      And you recognize that as being Mr. Bergstein's

           16     signature?

           17         A       Yes.   Not the stamp.

           18         Q       Going to the next page, there is check 1027

           19     dated August 22, 2012, in the amount of $4,960 to Robert

12:09:00 20       Pressler.    Do you see that?

           21         A       Yes.

           22         Q       And this is also on the same Swartz IP Services

           23     Grouping, Inc., account; correct?

           24         A       With Wells Fargo Bank.

12:09:10 25           Q      Okay.   And you recognize that as David


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-4 Filed 04/10/19 Page 6 of 10 Page ID
                                    #:10691
                                   Frymi Biedak

                                                                         Page 96
12:09:12    1     Bergstein's actual signature?

            2         A    Yes.

            3         Q    Who was Robert Pressler?

            4         A    I have no idea.

12:09:19    5         Q   That's not a name that you had run into in any

            6     of your dealings with Mr. Bergstein or Mr. Jam?

            7         A    No.

            8         Q    Looking at the endorsement, it says RPP

            9     Enterprises.    Does that refresh your recollection as to

12:09:33 10       who Mr. Pressler might have been?

           11         A    No.

           12         Q    Going to the next check, it's a check dated

           13     July 23, 2012, in the amount of $12,000 made payable to

           14     Graybox LLC; correct?

12:09:49 15           A   That's correct, yes.

           16         Q    And you recognize that as being Mr. Bergstein's

           17     actual signature?

           18         A    Yes.

           19         Q    Do you know what the purpose of this particular

12:10:00 20       payment to Graybox LLC was that Mr. Bergstein made out

           21     of this Swartz IP account?

           22         A    I don't know.

           23         Q    Going to the next check, we see a check on

           24     December 18, 2013, in the amount of $10,000 drawn on the

12:10:22 25       Swartz IP Services Group account and payable to


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-4 Filed 04/10/19 Page 7 of 10 Page ID
                                    #:10692
                                    Frymi Biedak

                                                                        Page 219
16:14:29   1                    identification by the Court Reporter

           2                     and is attached hereto.)

           3      BY MR. WEICHERT:

           4          Q      Were you aware of whether or not Mr. Bergstein

16:14:37   5      had a debit card that was associated with the Deutsche

           6      Bank Swartz IP account?

           7          A      I have no idea.

           8          Q      And looking at Exhibit 30, does that refresh

           9      your recollection in any way?

16:14:57 10           A      Is this Exhibit 30?

           11         Q      Yes.

           12         A      I have never seen a debit card.      I've never

           13     seen -- I've never seen anything connected with this

           14     account until such time as discovery was done, other

16:15:18 15       than those you -- I -- I must have seen those few

           16     e-mails.

           17         Q      This is Exhibit 31.

           18                    (Exhibit 31 was marked for

           19                    identification by the Court Reporter

16:15:35 20                     and is attached hereto.)

           21     BY MR. WEICHERT:

           22         Q      And this, like the Deutsche Bank packages, has

           23     a few documents.     So if you could just take a look at

           24     it, that will be great.

16:15:49 25           A      This was open in bank accounts with Wells


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-4 Filed 04/10/19 Page 8 of 10 Page ID
                                    #:10693
                                  Frymi Biedak

                                                                          Page 220
16:15:51    1     Fargo.

            2         Q    All right.     So the first page of Exhibit 31 is

            3     an e-mail from you to Justin Milligan.

            4              Justin Milligan is a representative of Wells

16:16:04    5     Fargo Bank; correct?

            6         A    Yes.   Correct.

            7         Q    David Bergstein is copied on the e-mail; is

            8     that right?

            9         A    Uh-huh.     Yes.    Correct.

16:16:12 10           Q    The purpose of the e-mail was to send documents

           11     to Just- -- Mr. Milligan at Wells Fargo Bank to open the

           12     account; correct?

           13         A    Yes.

           14         Q    Kia Jam is not on this -- copied on this --

16:16:24 15           A    No.

           16         Q    -- e-mail; correct?

           17         A    He's not.     No.

           18         Q    No is he's not --

           19         A    He's not copied.      No.   He's not copied.    No.

16:16:33 20           Q    All right.    Do you recall who asked you to open

           21     up an account or assist in opening up an account at

           22     Wells Fargo on behalf of Swartz IP?

           23         A    I -- I don't remember.

           24         Q    We saw a series of checks that were identified

16:16:59 25       by the plaintiff on the Wells Fargo account, and they


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-4 Filed 04/10/19 Page 9 of 10 Page ID
                                    #:10694
                                     Frymi Biedak

                                                                        Page 221
16:17:02    1     were all signed by Mr. Bergstein; correct?

            2         A      Yes.    Yes.

            3         Q      So looking -- having looked at those checks and

            4     looking at Exhibit 31, does that refresh your

16:17:12    5     recollection that it was Mr. Bergstein that asked you to

            6     assist him in the opening up of the Wells Fargo account?

            7         A      The way I see it, he probably -- he may have

            8     told me.    And this is just the way opening account was,

            9     "Please send this and this person documents related to

16:17:33 10       Swartz IP."

           11         Q      Well, would you have opened up an account at a

           12     bank on behalf of Swartz IP without Mr. Bergstein's

           13     permission?

           14         A      I didn't open the account.    I didn't open the

16:17:46 15       account.   I just sent --

           16         Q      Would you have assist- --

           17         A      -- documents.    I just sent documents.    I sent

           18     documents to -- what's his name? -- Justin Milligan.

           19         Q      Yes.

16:17:51 20                  You assisted in opening the account; correct?

           21         A      Upon his instructions, yes.

           22         Q      And would you have assisted in opening up a

           23     bank account on behalf of the Swartz IP without the

           24     permission of Mr. Bergstein?

16:18:06 25           A      No.    I was not a signer in any of his accounts


                eLitigation Services, Inc. - els@els-team.com
  Case 2:15-cv-06633-CAS-SS Document 409-4 Filed 04/10/19 Page 10 of 10 Page ID
                                   #:10695
                                   Frymi Biedak

                                                                        Page 222
16:18:10    1     ever.

            2         Q     As far as you know, Mr. Bergstein was the sole

            3     signer on the Wells Fargo account; correct?

            4         A     I think so, yes.

16:18:21    5         Q     And, in fact, as far as you know, Mr. Bergstein

            6     was the sole signer on any account related to Swartz IP?

            7         A     Wells Fargo, I'm fairly sure.       Again, Deutsche

            8     Bank, I've never seen anything, so I really don't know.

            9         Q     Are you aware of whether or not Mr. Bergstein

16:18:56 10       ever purchased any property in Malibu?

           11         A     I'm sorry?

           12         Q     Did Mr. Bergstein or his trust or anyone

           13     related to Mr. Bergstein ever purchase any property in

           14     Malibu?

16:19:15 15           A     If he did, then I was not involved.

           16         Q     This will be Exhibit 32.

           17                   (Exhibit 32 was marked for

           18                   identification by the Court Reporter

           19                   and is attached hereto.)

16:19:45 20       BY MR. WEICHERT:

           21         Q     It says -- starting with the e-mail at the

           22     bottom, March 13, 2012, 11:33?

           23         A     Yes.

           24         Q     The first e-mail is from -- I'm sorry, let's

16:20:19 25       deal the 11:19 a.m. e-mail.     "There is a


                eLitigation Services, Inc. - els@els-team.com
